DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Applicant’s arguments, see pages 10-19, filed 01/26/2022, with respect to claims 1, 4-5, & 8-13 have been fully considered and are persuasive.  The 102 rejection of claims 1, 4-5, & 8-13 has been withdrawn. Fig. 5A was discussed in regards to the amended claim language. The requirement to have “the magnetic detection module configured to be attachable to the housing of a first specification without the sealing member in a state where the cap is not attached to the case, and to be attachable to the housing of a second specification through the sealing member with the cap attached to the case” is novel over the previously cited prior art. During a previous interview, figures 5A, 5B, 6A, & 6B were used to highlight the differences between the claim language and the prior art. Examiner noted the differences and that the amended claim language accurately described those figures and overcame the prior art. Examiner now notes that impermissible hindsight would be required to make any combination obvious if the limitations were to be found in the prior art. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents both analogous art that teaches some of the limitations claimed by Applicant and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858